Cobb, J.
1. When upon the call' of the appearance docket no entry of default is made, the court may in its discretion, at a subsequent term, permit a plea to be filed at any time before such entry has been made. Davis v. Railroad Co., 107 Ga. 420 (1); Gordon v. Hudson, 120 Ga. 698.
2. In an action for damages for a conversion of personalty, proof of title to the property in the plaintiff, possession in the defendant, a demand for •possession, and a refusal by the defendant to surrender the propérty to the plaintiff, prior to the filing of the suit, makes a prima facie case for recovery, although it does not appear that the defendant was in possession at the time the suit was filed.

Judgment reversed.


All the Justices concur, except Simmons, C. J., absent.